Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 1 of 7




                     24th JUDICIAL DISTRICT COURT, PARISH OF JEFFERSON
                                            STATE OF LOUISIANA


       NO.                    Qiv                                                     DIVISION    F
                                       HAMMERMAN & GAINER, LLC


                                                     VERSUS


                            SUN LIFE ASSURANCE COMPANY OF CANADA


       FILED:
                                                                       DEPUTY CLERK


                  PETITION FOR BREACH OF CONTRACT FOR LIFE INSURANCE


              NOW INTO COURT, through undersigned counsel, comes Hammerman & Gainer, LLC,


       a Louisiana limited liability company, who respectfully represents:                                    ft
                                                                                                              >
                                                                                                              0-
                                                                                                              W
                                                          1.                                                  -3

                                                                                                              1-

                                                                                                              o
              Made defendant is Sun Life Assurance Company of Canada, a foreign insurer licensed to           a
                                                                                                              c/d


       do business in the State of Louisiana.                                                                 [n
                                                                                                              C\J
                                                                                                              LO

                                                                                                              O
                                                          2.
                                                                                                              £
                                                                                                              <

              Venue is proper in Jefferson Parish under Louisiana Code of Civil Procedure art. 76, which      >


                                                                                                              o
       states that an action on a life insurance policy may be brought in a parish where the deceased died,   CO
                                                                                                              CM

                                                                                                              5
       the parish where he was domiciled, or the parish where any beneficiaiy is domiciled, because John      <6
                                                                                                              CO
                                                                                                              cu
                                                                                                              o
       Peifer is beneficiary to the life insurance policy which is the ba^is for this Petition.               CD

                                                                                                              5
                                                          3.

                                                                                                              8
              Hammerman Gainer, LLC has a Group Policy Number of 905847.                                      $5


                                                         4.
                                                                                                              1
              On November 16, 2019, Sun Life Assurance Company of Canada (herein after referred to            LLI

                                                                                                              £
                                                                                                              c5
       as "Sunlife") had a policy in place for the life of Jonathan Oney for accidental death benefits for


       the benefit of Hammerman & Gainer, LLC.


                                                         5.


              On November 16, 2019, Jonathan Oney died as a result of multiple blunt force injuries in


      Nevada.


                                                         6.


              On or about December 15, 2019, Larry Oner, the owner of Hammerman & Gainer, LLC


       and the father of Jonathan Oney made a claim for accidental death benefits on the life of Jonathan


       Oney providing a copy of the decedent's death certificate.




                                                                                                         EXHIBIT A
Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 2 of 7



                                                     7.


           On or about February 25, 2020, a representative of Sunlife sent a letter to Larry Oney


    stating that the company completed the review of the claim for accidental death benefits on the life


    of Jonathan Oney and that it was determined that accidental death benefits are not payable under


    the terms of the group policy.


                                                     8.


           On May 1, 2020, Larry Oney, through undersigned counsel, sent a letter requesting a


    review in accordance with law.


                                                     9.

                                                                                                           >
           On May 4, 2020, Emily Hackett with Sunlife responded by letter stating that Sunlife needed      LLI
                                                                                                           >
                                                                                                           CL
    a letter of representation that was not received by Larry Oney until it was sent with a subsequent     cn
                                                                                                           ~3

                                                                                                           H
                                                                                                           H
    letter stating the same on July 22, 2020.                                                              O
                                                                                                           o
                                                                                                           u:

                                                    10.
                                                                                                           CM
                                                                                                           LD
                                                                                                           CO

           On August 10, 2020, Larry Oney, through undersigned counsel, sent a letter to Emily
                                                                                                           <
                                                                                                           u.
    Hackett along with a letter of representation requesting review that included case law describing
                                                                                                           >
                                                                                                           Q
                                                                                                           g
    that accidental death benefits remain due even if the decedent is alleged to have been driving while
                                                                                                           CO
                                                                                                           CM

                                                                                                           5
    intoxicated.
                                                                                                           ai
                                                                                                           cn
                                                                                                           cC
                                                                                                           O
                                                    11.                                                    CD
                                                                                                           v;


           On or about November 10, 2020, Sunlife responded that the claim for accidental death
                                                                                                           CM

                                                                                                           C^J
    benefits on the life of Jonathan Oney were reviewed and a final decision of denial was rendered.       00




                                                    12.
                                                                                                           .22
                                                                                                           LL
           Sunlife is liable to Hammerman & Gainer, LLC for the entire amount of the claim for             LLI

                                                                                                           £
    accidental death benefits on the life of Jonathan Oney.                                                CM




                                                    13.


           Sunlife breached its duty under the insurance policy contract.


                                                    14.


           Hammerman & Gainer, LLC is entitled to a money judgement for the entire amount


    allowed under the policy.


                                                    15.


           Louisiana Revised Statutes Title 22, Section 1973 states that an insurer owes his insured a

   duty of good faith and fair dealing with an affirmative duty to adjust claims fairly and promptly
Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 3 of 7



    and to make a reasonable effort to settle claims with the insured or claimant, under penalty of

    liability for general damages, special damages, and penalties not to exceed two times the damages

    sustained or Five Thousand Dollars, whichever is greater.

                                                      16.


           The defendant, Reliance Standard Life Insurance Company, is guilty of the following acts

    of negligence:


           a.        Misrepresenting pertinent facts or insurance policy provisions relating to


                     coverages at issue;


           b.        Misleading the plaintiffs as to the prescriptive period;

                                                                                                           >
           c.        Failing to pay the amount of claim due insured by the contract within 60 days after   LL
                                                                                                           >
                                                                                                           CL
                                                                                                           CO
                     receipt of satisfactory proof of loss from the plaintiffs in a manner that was
                                                                                                           ~3

                                                                                                           I-
                                                                                                           H
                     arbitrary, capricious and without probable cause;                                     O
                                                                                                           a
                                                                                                           CO

           d.        Breach of Contract; and
                                                                                                           LO
                                                                                                           CM

           e.        Unjust enrichment.
                                                                                                           t=i
                                                                                                           <
                                                                                                           LL
           WHEREFORE, petitioner prays that the defendants be served with this petition and that
                                                                                                           >
                                                                                                           CI
                                                                                                           CD
    after all legal delays and due proceedings are had there be judgment, casting the defendants with
                                                                                                           CO
                                                                                                           CM

                                                                                                           5
    compensatory damages as might be determined by this Honorable Court, together with legal
                                                                                                           <u
                                                                                                           01
                                                                                                           ca
                                                                                                           O
    interest thereon from the date of judicial demand until paid, all costs and disbursements herein,      CO
                                                                                                           v:


    including, but not limited to any expert witness fees, penalties, and attorney fees as provided by
                                                                                                           CM


    law, all court costs, and for all other general and equitable relief as determined by the Court.       00




                                                            Respectfully submitted:
                                                                                                           J
                                                                                                           LL

                                                                                                           UJ

                                                                                                           £
                                                                                                           cS
                                                             iCQl   Spiv^y (LSBA # 25257)
                                                                0 Veterans Memorial Blvd. Ste 510
                                                            Kenner, LA 70062
                                                            (504) 930-4857 (phone and fax)
                                                            scott@spiveyesq.com
                                                            Attorney for Plaintiff


    PLEASE SERVE:


    SUN LIFE ASSURANCE COMPANY OF CANADA
    through its designated agent for service of process
    LOUISIANA SECRETARY OF STATE
    8585 Archives Ave.
    BATON ROUGE, LA 70809
    (through long-arm service)
   Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 4 of 7

Randi N. Prisco

From:                               Scott Spivey <scotts@hgi-global.com>
Sent:                               Wednesday, November 18, 2020 3:36 PM
To:                                 Randi N. Prisco
Subject:                            Re: EFile Case: 812306




Yes - 1 will order the checks now


Scott Spivey




From: Randi N. Prisco <rprisco@jpclerkofcourt.us>
Sent: Wednesday, November 18, 2020 3:34:21 PM
To: Scott Spivey <scotts@hgi-global.com>
Subject: EFile Case: 812306




Please contact the civil filing department regarding the document: Petition for Damages.pdf e-filed on 11/18/2020
2:16:41 PM.




ATTENTION RESPOND ASAP THAT YOU WILL BE MAILING SERVICE
CHECKS IN ORDER FOR ME TO FULLY PROCESS YOUR EFILE

Please Mail the Clerk of Court a check


$39.36 PAYABLE TO EBRS


$50.00 PAYABLE TO SOS


Mail to Attention: CIVIL RECORDSAt 24th JDC POX 10 Gretna LA 70054-0010

Thank you kindly for E-Filing with the 24th Judicial District Court



Randi Prisco

Deputy Clerk of Court
24th JDC Civil Docket Area EFGH
Jefferson Parish Clerk of Court
Thomas F. Donelon Courthouse
200 Derbigny St. Ste. 2400
Gretna LA 70053          .
Phone: (504) 364-2985 (504) 364-2984




                                                             1
         Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 5 of 7
Fax: (504) 364-3780



  4
ii         ¥$W         1
                        1




Kill
 *
     s
                    m




This message is intended only for the use of the individual or entity to which it is addressed. If the reader of this message
is not the intended recipient, or the employee or agent responsible for delivering the message to the intended recipient,
you are hereby notified that any dissemination, distribution or copying of this message is strictly prohibited. If you have
received this communication in error, please notify us immediately by replying to the sender of this E-Mail or by
telephone.




                                                              2
Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 6 of 7




             24TH JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON


                                            STATE OF LOUISIANA


      DOCKET NO.: 812-306                                                          DIVISION "F"


                                     HAMMERMAN & GAINER, LLC


                                                   VERSUS


                           SUN LIFE ASSURANCE COMPANY OF CANADA



      FILED:
                                                                    DEPUTY CLERK




                  NOTICE TO COUNSEL AND THE CLERK OF COURT
       FOR THE 24TII JUDICIAL DISTRICT COURT FOR THE PARISH OF JEFFERSON



      TO:    Hon. Jon A. Gegcnhcimer                                Scott J. Spivey, Esq.
             Clerk of Court                                         2400 Veterans Memorial Blvd.
             24th Judicial District Court                           Suite 510
             Parish of Jefferson                                    Kenner, LA 70062
             P.O. Box 10
             Gretna, LA 70054-0010



             PLEASE TAKE NOTICE, that defendant, Sim Life Assurance Company of Canada, in

      the cause entitled "Hammerman & Gainer, LLC v. Sun Life Assurance Company of Canada,"

      bearing Docket No. 812-306-F on the docket of the 24,h Judicial District Court for the Parish of

      Jefferson, State of Louisiana, has filed in the United States District Court for the Eastern District


      of Louisiana, its Notice of Removal of said action, copy of said Notice being served herewith in

      conformity with 28 U.S.C- § 1446, reading as follows:

             Promptly after the filing of such notice of removal of a civil action the defendant or


      defendants shall give written notice thereof of all adverse parties and shall file a copy of the

      notice with the clerk of such State court, which shall effect the removal and the State court shall

      proceed no further unless and until the case is remanded.




                                                        I




                                                                                                      EXHIBIT B
Case 2:20-cv-03449-ILRL-JVM Document 1-1 Filed 12/22/20 Page 7 of 7




                                         Respectfully submitted,


                                                                          A.0l2*QcJL-__
                                         LAUREN A. WELCH (#17199)
                                         McCRANIE, SIS TRUNK. ANZELMO. HARDY.
                                         McDANIEL & WELCH. L.L.C.
                                         909 Poydras Street. Suite 1000
                                         New Orleans, LA 701 12
                                         Telephone: (504) 831-0946
                                         Facsimile: (800) 977-8810
                                         E-mail: Kvclchw incsalau .com
                                         A Homey for Defendant, Sun Life Assurance Company of
                                         Canada



                                   CERTIFICATE. OF SERVICE


          I hereby certify that a copy of the above and foregoing has been forwarded to all counsel

   of record by email to to scottftAsmvcvcsti.coni on this 22'"1 day of December, 2020.




                                         LAUREN A. WELCH




                                                   2
